                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                          FILED
                          MISSOULA DIVISION                                 OCT O1 2019
                                                                        Clerk, U.S District Court
                                                                          District Of Montana
                                                                                Missoula

  CENTER FOR BIOLOGICAL
  DIVERSITY,                                       CV 19-109-M-DLC
                         Plaintiffs,

        vs.
                                                    ORDER
  DAVID BERNHARDT, Secretary of
  the U.S. Department of the Interior;
  and MARGARET EVERSON,
  Principal Deputy Director of U.S. Fish
  and Wildlife Service,

                      Defendants.

       Defendant-Intervenor State of Wyoming moves for the admission of Erik E.

Petersen to practice before this Court in this case with Adrian Miller of Sullivan

Miller Law to act as local counsel. The application appears to be in order.

      Accordingly, IT IS ORDERED that Defendant-Intervenor State of

Wyoming's motion to admit Erik E. Petersen pro hac vice (Doc. 22) is GRANTED

on the condition that Mr. Petersen do his own work. This means that he must: (1)

do his own writing; (2) sign his own pleadings, motions, and briefs; and (3) appear

and participate personally. Counsel shall take steps to register on the Court's

website, www.mtd.uscourts.gov, or from the Clerk's Office.



                                        -1-
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Petersen, within fifteen (15) days of this Order, files a separate pleading

acknowledging his admission under the terms set forth above.

      DATED this     l ~t   day of October, 2019.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                         -2-
